United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2353
                                   ___________

Lyle Hansen,                              *
                                          *
                    Appellant,            *
                                          *
       v.                                 * Appeal from the United States
                                          * District Court for the District
Jerry J. Simon, Individually, and as      * of South Dakota.
Sheriff of Potter County; John R.         *
Wilson, Individually and as Deputy        *     [UNPUBLISHED]
Sheriff of Potter County; Potter County, *
South Dakota,                             *
                                          *
                    Appellees.            *
                                     ___________

                             Submitted: February 17, 2000

                                  Filed: February 24, 2000
                                   ___________

Before McMILLIAN and FAGG, Circuit Judges, and KYLE,* District Judge.
                            ___________

PER CURIAM.

       Lyle Hansen filed a 42 U.S.C. § 1983 claim of excessive force against Sheriff
Jerry Simon, Deputy Sheriff John R. Wilson, and Potter County, South Dakota. A jury


      *
      The Honorable Richard H. Kyle, United States District Judge for the District of
Minnesota, sitting by designation.
found for the defendants and Hansen moved for judgment as a matter of law or a new
trial. The district court denied Hansen's motion and he appeals.

       We review denial of judgment as a matter of law de novo and affirm unless,
taking the evidence in the light most favorable to the defendants, no reasonable juror
could have returned a verdict in favor of the defendants. See Goff v. Bise, 173 F.3d
1068, 1073 (8th Cir. 1999). Our review of the record and the parties' briefs convinces
us that reasonable jurors could conclude that the force used by Simon and Wilson was
objectively reasonable because Hansen (1) continued to drive his car for several miles
after Wilson signaled him to stop, (2) refused to keep his hands where officers could see
them when they approached his car, (3) refused to leave his car in spite of repeated
requests by officers that he do so, and (4) continued to be uncooperative after being
physically removed from his car. See Id. We thus affirm on the basis of the district
court's order. See 8th Cir. R. 47B.



      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-